Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 6-13, 17, 20-22, 26-27, 32-33 and 35, in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  The term “material” is alternatively capitalized and non-capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, 17, 20-22, 26-27, 32-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “few” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the shape."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formulation."  There is insufficient antecedent basis for this limitation in the claim.
The designation “L” is defined in claim 1 as both a formulation (“formulation L”) and a cured material (“material L”), rendering the claim indefinite.
Claim 3 recites the limitation "said hollow structure."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “shrunk form” in claim 3 renders the claim indefinite because it is unclear what the form is shrunk from or relative to.
The designation “S” is defined in claim 26 as both a formulation (“formulation S”) and a cured material (“material S”), rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-13 and 2-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newell et al. (US 2004/0183226).
Claim 1: Newell et al. discloses a method of additive manufacturing of a three-dimensional object (abstract). The method includes sequentially forming a plurality of layers in a configured pattern corresponding to a shape of the object, thereby forming the object (¶ 34). Forming the layers includes dispensing at least two building material formulations including a modeling material formulation which forms a hardened modeling material upon exposure to a curing condition and a formulation which forms a material L upon exposure to the curing condition and has a viscosity of 11 centipoise (¶¶ 40-41), and exposing the dispensed building material formulations to the curing condition to form the hardened modeling material and material L (¶¶ 40-41).
Claim 7: With respect to the flowability required by the claims, it is the position of the examiner that because the reference teaches the use of a material within the viscosity range as required by the instant claims, the flowability would be expected to fall within the claimed range. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 8: Newell et al. discloses the formulation and material L having identical viscosities of 11 centipoise (¶ 40).
Claims 9-10: Newell et al. discloses formulation L being non-curable (¶ 40), and ethylene or propylene glycol (¶ 49; table 1).
Claims 11-13: Newell et al. discloses formulation L including acrylate/wax combination.
Claim 20: Newell et al. discloses, subsequent to the exposing, removing material L (¶ 48).
Claim 21: Newell et al. discloses the removing by applying a condition at which the material L is flowable (¶ 48).
Claim 22: Newell et al. discloses heat energy (¶ 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 26-27, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (US 2004/0183226), as applied to claim 1 above, in view of Dikovsky et al. (US 2013/0040091).
Claim 2: Newell et al. is silent as to material M forming a hollow structure and material L enclosed in the structure. However, Dikovsky et al. discloses a method of additive manufacturing of a three-dimensional object (abstract), the method including sequentially forming a plurality of layers in a configured pattern corresponding to a shape of the object, thereby forming the object (¶ 9); forming the layers includes dispensing at least two building material formulations including a modeling material formulation which forms a hardened modeling material upon exposure to a curing condition and a formulation which forms a material L upon exposure to the curing condition (¶ 78), and exposing the dispensed building material formulations to the curing condition to form the hardened modeling material and material L (claim 1), wherein modeling material forms a hollow structure and a second material is enclosed in the structure (fig. 2A). As taught by Dikovsky et al., shelling the material by forming a hollow structure around the material significantly improves the toughness of stiff material, increases the elongation at break and reduces the elastic modulus (¶ 204). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have formed a hollow structure using material M, enclosing material L, to significantly improve the toughness of stiff material, increase the elongation at break and reduce the elastic modulus of the object, as taught by Dikovsky et al.
Claim 3: Dikovsky et al. discloses the shape of the object is described by computer object input data (¶ 39) and the method further includes generating computer object data describing cavities in said hollow structure (¶ 138), generating computer object data describing said cavities in shrunk form (¶ 99), and combining said computer object input data with said computer object data describing said cavities in said shrunk form to provide combined computer object data describing said hollow structure and a core encapsulated by said hollow structure in a manner that there is a gap between an inner surface of said hollow structure and an outermost surface of said core (¶ 175).
Claim 6: Dikovsky et al. discloses the second material being completely enclosed (fig. 2A).
Claims 26-27: Dikovsky et al. discloses multiple support materials with multiple shells (¶¶ 78-79).
Claim 32: Dikovsky et al. discloses removing the support materials (¶ 71).
Claims 33 and 35: Dikovsky et al. discloses removing with a cleaning solution (¶ 11).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (US 2004/0183226), as applied to claim 1 above.
Newell et al. is silent as to the claimed range. However, absent evidence of unexpected results obtained from utilizing the claimed amount of material, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable amount of material to effectively form a support material. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754